NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ESPERANZA CARBALLO-NAVARRETE, Nos. 17-73022
                                   19-71866
           Petitioner,
                              Agency No. A206-848-643
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Esperanza Carballo-Navarrete, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”) (petition No. 17-73022), and the BIA’s order denying her motion to

reconsider and terminate proceedings (petition No. 19-71866). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo claims of due process violations.

Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We review for

abuse of discretion the denial of a motion to reconsider. Mohammed v. Gonzales,

400 F.3d 785, 791 (9th Cir. 2005). We deny the petitions for review.

      As to petition No. 17-73022, substantial evidence supports the agency’s

determination that Carballo-Navarrete did not establish past persecution. See

Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (“An applicant

alleging past persecution has the burden of establishing that (1) his treatment rises

to the level of persecution; (2) the persecution was on account of one or more

protected grounds; and (3) the persecution was committed by the government, or

by forces that the government was unable or unwilling to control.”). Substantial

evidence also supports the agency’s determination that she did not establish a well-

founded fear of future persecution. See Zehatye v. Gonzales, 453 F.3d 1182, 1186-

88 (9th Cir. 2006) (in the absence of any individualized threat, record did not

compel a finding that the applicant would be singled out for persecution); see also

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1029 (9th Cir. 2019) (applicant did not

have a well-founded fear of future persecution where substantial evidence


                                          2                                    17-73022
supported the agency’s finding that he could relocate). Thus, Carballo-Navarrete’s

asylum claim fails.

      In this case, because Carballo-Navarrete failed to establish eligibility for

asylum, she failed to establish eligibility for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Carballo-Navarrete failed to show it is more likely than not she will be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Carballo-Navarrete’s contentions

that the agency applied incorrect legal standards and ignored evidence.

      Carballo-Navarrete’s contentions that the agency violated her right to due

process fail. See Padilla-Martinez, 770 F.3d at 830 (“To prevail on a due-process

claim, a petitioner must demonstrate both a violation of rights and prejudice.”); see

also Rizo v. Lynch, 810 F.3d 688, 693 (9th Cir. 2016) (no due process violation

where the applicant was “able to reasonably present his case”); see also 8 C.F.R.

§ 1003.10(b) (authorizing the IJ to conduct cross-examination). Thus, Carballo-

Navarrete’s request, raised in her opening brief, to remand to the immigration court

for a new hearing is denied.

      As to petition No. 19-71866, the BIA did not abuse its discretion in denying


                                          3                                    17-73022
Carballo-Navarrete’s motion to reconsider and terminate, where her contention that

the immigration court lacked jurisdiction over her proceedings is foreclosed by

Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (“[T]he lack of time,

date, and place in the NTA sent to [petitioner] did not deprive the immigration

court of jurisdiction over her case.”).

      Thus, the government’s motion for summary disposition (Docket Entry No.

12) is granted because the questions raised by this petition for review are so

insubstantial as not to require further argument. See United States v. Hooton, 693

F.2d 857, 858 (9th Cir. 1982) (stating standard).

      PETITIONS FOR REVIEW DENIED.




                                          4                                      17-73022